IN THE SUPREME COURT OF TEXAS

                                 No. 06-0754

   IN RE  BOTTLING GROUP, L.L.C. D/B/A PEPSI BOTTLING GROUP OR PEPSI-COLA
    BOTTLING GROUP AND NEW BERN TRANSPORT CORP, F/K/A NB TRANSPORT, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed August 28,  2006,  is
granted.   The order dated  July  27,  2006,  in  Cause  No.  342-192667-02,
styled James Crawford and Tina Crawford  v.  Bottling  Group,  L.L.C.  d/b/a
Pepsi Bottling Group or Pepsi-Cola Bottling Group  and  New  Bern  Transport
Corp., f/k/a NB Transport, Inc., in the  342nd  District  Court  of  Tarrant
County, Texas, is stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., September 12, 2006.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this August 28, 2006.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk